Citation Nr: 1501163	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  14-22 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for hypertensive nephrosclerosis, currently rated as 60 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel



INTRODUCTION

The Veteran served on active duty from March 1958 to March 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued a 30 percent rating for hypertensive nephrosclerosis.  

In February 2011, the Veteran submitted a VA Form 21-22 (Appointment of Veteran Service Organization (VSO) as Claimant's Representative) in which he designated the Florida Department of Veterans' Affairs as his representative.  However, in July 2012, the Veteran submitted another VA Form 21-22a (Appointment of VSO as Claimant's Representative) in which he designated Disabled American Veterans as his representative.  Therefore, the Board recognizes this change in representation. 

A November 2013 rating decision found clear and unmistakable error in the 30 percent rating for hypertensive nephrosclerosis and increased the disability rating for hypertensive nephrosclerosis, from 30 percent to 60 percent, effective February 25, 2011.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that in his May 2014 VA Form 9, the Veteran indicated that he was unemployable due to his service-connected hypertensive nephrosclerosis.  Accordingly, the Board finds that a claim for a TDIU has been raised by the record.  In light of the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to a TDIU is properly considered as part of the claim for increased rating, and the Board has rephrased the issues to include a claim for a TDIU.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is needed prior to disposition of the claims.  

The Veteran was last afforded a VA examination for his hypertensive nephrosclerosis in March 2011, over 3 years ago.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the last examination is not unduly remote, the Veteran has asserted via his representative and submitted medical evidence suggesting that his disability has worsened since the last examination.  Specifically, VA medical reports dated from June 2011 to June 2013 show that the Veteran received intermittent treatment for hematuria.  A September 2012 VA medical report reveals that the Veteran was referred to cardiology for a preoperative cardiac risk assessment.  It was noted that he had angina 4 months ago when he was sawing wood and that it had resolved with rest and medication.  He was diagnosed with coronary artery disease.  Finally, in July 2014, the Veteran submitted a VA nephrology disability benefits questionnaire (DBQ) that was undated and unsigned by a physician.  The DBQ indicated, in pertinent part, that the Veteran was status post acute renal failure with transient hemodialysis from pancreatitis, and that he currently suffered from chronic fatigue, dyspnea on exertion, weight loss, and decreased renal function.  He was also noted to have persistent hematuria, recurring proteinuria, weakness, frequency of urination at night, ability to perform only sedentary activity due to persistent edema, and occasional chest discomfort.               

As there may have been changes in the Veteran's condition, the Board finds that a new genitourinary examination is needed to fully and fairly evaluate the Veteran's claim for increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Moreover, as noted above, a claim for a TDIU was raised in the Veteran's May 2014 VA Form 9 where he indicated that he was unable to work due to his service-connected hypertensive nephrosclerosis.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that, although the Veteran submitted a VA Form 21-8940 in July 2014 and September 2014, the Veteran has not been provided with VCAA notice of the requirements for a TDIU claim.  Therefore, he should be provided with such notice on remand.  

Relevant ongoing medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises him about what is needed to substantiate a claim for a TDIU. 
 
2.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his hypertensive nephrosclerosis since March 2011 that he has not already provided.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his hypertensive nephrosclerosis.  The examiner must review the record in conjunction with the examination.  All indicated tests should be performed and the results reported.    

The examiner should describe all symptomatology related to the Veteran's service-connected hypertensive nephrosclerosis.  The examiner should report the Veteran's BUN and creatinine levels.  The examiner should also determine if the Veteran has persistent edema and albuminuria; has generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion; requires regular dialysis or is precluded from more than sedentary activity; or has markedly decreased function of kidney or other organ systems, especially the cardiovascular system.     

4.  Obtain an opinion on the impact of the Veteran's service connected disabilities on his employability. The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by his nonservice-connected disabilities.  The examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  A complete rationale for all opinions expressed must be provided in the examination report.

5.  After the development requested above has been completed, the record should again be reviewed, to include consideration of the nephrology DBQ submitted in July 2014.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




